Citation Nr: 0408655	
Decision Date: 04/02/04    Archive Date: 04/16/04

DOCKET NO.  03-23 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from July 1969 to June 1973.


FINDING OF FACT

Bilateral hearing loss is related to active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that while the Department of Veterans Affairs (VA) may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA), with respect to the 
veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and/or development would be an unnecessary waste of VA 
time and resources.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(previously known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court"), has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  The Court further opined that 38 C.F.R. § 3.385, 
discussed below, then operates to establish when a hearing 
loss can be service connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2003).

February 1969 enlistment audiometric examination based on 
American Standards Association (ASA) standards revealed 
hearing thresholds on the right ear of -5, -5, -5, 15, 0, and 
0 decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
and on the left ear of 15, -5, 0, 10, -5, and 10.  These 
results convert to International Standards Organization (ISO) 
standards of 10, 5, 5, 5, 10, and 10, on the right, and of 
30, 5, 10, 20, 5, and 20, on the left.  

Service medical records further reflect that in October 1971, 
the veteran was issued a set of earplugs.  

Separation examination revealed hearing thresholds of 5, 0, 
5, 0, 0, and 10 decibels at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz, on the right, and of 0, 0, 5, 0, 0, and 10, on 
the left.

The veteran's DD Form 214N reflects that the veteran received 
basic hospital corps school class "A" training from October 
1969 to January 1970.

An August 2002 private medical report from board certified 
audiologist, C. F., is accompanied by a July 2002 audiogram, 
which C. F. interpreted to reveal a moderate high frequency 
sensorineural hearing loss with decreased auditory 
discrimination bilaterally.  Speech discrimination scores for 
the Maryland CNC test were also provided and revealed 76 
percent for the right ear and 80 percent for the left.  C. F. 
opined from the veteran's history of being exposed to the 
noise of rifles and artillery while serving in the military 
during the late 1960's and early 1970's, that it was quite 
likely that this was the beginning of the veteran's hearing 
loss.  C. F. further stated that the type and degree of the 
veteran's hearing level on his audiogram was consistent with 
noise-induced hearing loss.  He also noted that the veteran's 
decreased auditory discrimination ability and tinnitus would 
tend to confirm this.  C. F. indicated that the veteran's 
pure tone average for 1000, 2000, 3000, and 4000 Hertz was 35 
decibels on the right and 47.5 decibels on the left. (Data 
revealed a hearing level of 50 decibels at 4000 Hertz.)  C. 
F. recommended that the veteran be fitted with bilateral 
hearing aids.

VA audiological examination in April 2003 revealed that the 
examiner reviewed the claims file in connection with this 
examination, including separation audiometric findings that 
were noted to be within normal limits.  The examiner noted 
the veteran's history of hearing difficulty and tinnitus over 
the past 30 years.  The veteran reported that during service, 
he initially had an artillery-related assignment for a period 
of one year followed by three years of duty as a medic.  
Later as a civilian, the veteran was a police officer and 
subsequently worked in a manufacturing plant.  The veteran 
denied any recreational noise exposure.  

On the authorized audiological evaluation in April 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
25
20
LEFT
15
10
15
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 94 in the left ear, and pure 
tone averages were 19 on the right and 25 on the left.  

The examiner summarized the results as indicating normal 
hearing sensitivity on the right from 250 to 4000 Hertz, 
sloping to mild to moderate hearing loss from 6000 to 8000 
Hertz, and indicating normal hearing on the left from 250 to 
2000 Hertz, sloping to mild to moderate sensorineural hearing 
loss from 3000 to 8000 Hertz.  The diagnosis was that the 
veteran had no ratable hearing loss in the right ear and mild 
to moderate high frequency sensorineural hearing loss in the 
left ear.  The examiner opined that because the veteran had 
no ratable hearing loss in either ear when he was discharged 
from the Navy, his hearing loss was not related to his 
military service.  The VA examiner further opined that 
because the veteran reported that he had tinnitus for at 
least 30 years, it was at least as likely as not that the 
veteran's tinnitus was a result of his military service.


II.  Analysis

The Board has considered the evidence relevant to this claim, 
and notes that while April 2003 audiological examination did 
not find ratable hearing loss in the right ear (current 
disability was found on the left), August 2002 private 
audiometric examination that was also conducted by a 
certified audiologist revealed pure tone threshold average of 
35 decibels on the right in addition to a speech recognition 
score of 76 percent (findings that would constitute current 
hearing loss disability).  Thus, the Board finds that the 
medical evidence is in relative equipoise on the existence of 
a current hearing disability on the right, and giving the 
benefit of the doubt to the veteran, the Board concludes that 
the evidence of record supports a finding of current 
bilateral hearing loss.

The Board also notes that while the April 2003 VA audiologist 
went on to opine that because the veteran had no ratable 
hearing loss in either ear when he was discharged from the 
Navy, his hearing loss was not related to his military 
service, and it is conceded that this examiner noted his 
review of the claims folder where the August 2002 private 
examiner did not, the existence or nonexistence of a 
"ratable" hearing loss is not determinative, and the Board 
is concerned that the results obtained during service were 
somewhat suspect with converted initial results actually 
indicating higher thresholds than later presumably ISO 
standard results.  

Moreover, the August 2002 private examiner also opines that 
from the veteran's history of being exposed to the noise of 
rifles and artillery while serving in the military during the 
late 1960's and early 1970's, it was quite likely that this 
was the beginning of the veteran's hearing loss.  C. F. 
further stated that the type and degree of the veteran's 
hearing level on his audiogram was consistent with noise-
induced hearing loss and that the veteran's decreased 
auditory discrimination ability and tinnitus would tend to 
confirm this.  

Accordingly, because the evidence reflects some exposure to 
excessive noise during service, and a hearing loss by VA 
standards has been found to be documented bilaterally and 
consistent with noise exposure during service, with one 
opinion in favor of service connection and one against, the 
Board will again give the veteran the benefit of the doubt, 
and further conclude that the veteran's bilateral hearing 
loss probably is of service origin.  In addition, since the 
veteran does have some medical training, his statements 
regarding the chronicity of his symptoms since service merit 
weight.  Therefore, service connection for the veteran's 
bilateral hearing loss is warranted.



ORDER

The claim for service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



